Citation Nr: 1414966	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder of the right lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from February 1980 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that , in pertinent part, denied the above claim.

In February 2011, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), in September 2011, the Court remanded the Board's decision for development in compliance with the directives of the Joint Motion.  A letter was sent to the Veteran and his representative in October 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No additional argument or evidence was received.  

This matter was then before the Board in April 2012 and December 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, a Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2013). 

In the Veteran's August 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), he indicated that he did not want a Board hearing.  However, in a February 2014 Statement Of Representative In Appeals Case (in lieu of VA Form 1-646), the Veteran's representative indicated that the Veteran had requested a Travel Board hearing.  While the August 2009 VA Form 9 does not suggest that the Veteran has indicated a desire to appear at a hearing before the Board, the Veteran's representative also indicated that if the Veteran was for some reason unable to attend the requested Travel Board hearing, that service organization be, again, provided with the Veteran's claims file so that a more comprehensive VA Form 1-646 could be provided prior to the case being sent to the Board. 

However, the agency of original jurisdiction did not schedule the Veteran for any hearing, nor was the case, in the alternative, returned to the representative for the issuance of an additional VA Form 1-646.  

Under these circumstances, this matter must be remanded so that the Veteran may be scheduled for a Travel Board hearing at the local RO. If the Veteran does not desire to be scheduled for a Board hearing, his representative must be afforded the opportunity to provide an updated VA Form 1-646.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a hearing before a Veterans Law Judge at the St. Petersburg, Florida, Regional Office.

If the Veteran does not desire to be scheduled for a Board 
hearing, his representative must be afforded the opportunity to provide an updated VA Form 1-646.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


